Citation Nr: 1613233	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  05-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE


Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and on active duty for training from March 1985 to August 1985.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In his January 2005 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  He was notified of his scheduled June 2008 hearing by letter dated in May 2008, 
but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The current issue was remanded by the Board in April 2010 and October 2010.  The case is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that as directed by the October 2010 Board remand, in February 2012 the Director of the Compensation Service provided an opinion that the evidence did not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  However, the Director noted that the medical opinions at that time did not offer any discussion of the functional impairments caused by the Veteran's service-connected disabilities.  Subsequently, the Veteran has asserted at various times during the appeal period that he is unable to work due to his back disability and his mental health disabilities.  See February 5, 2015 statement (back), January 20, 2014 statement (mental health).  While VA clinicians have noted the functional effects of the Veteran's back disability, an opinion has not been provided as to whether the combined effects of his mental health and back disabilities render him unable to secure and maintain substantially gainful employment.  Thus, remand is required to obtain such an opinion.  

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2015).

Although the Veteran has received increased disability ratings since the Board's prior remand, the Veteran's service-connected disabilities still do not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU on a schedular basis.  The Veteran is currently service connected for anxiety disorder rated as 30 percent disabling; lumbosacral strain with degenerative disc disease rated as 20 percent disabling; radiculopathy of the right lower extremity associated with lumbosacral strain rated as 10 percent disabling; and erectile dysfunction rated as noncompensably disabling (0 percent).  Although the anxiety, lumbar, and nerve disabilities have a common etiology - - the Veteran's 1985 in-service motor vehicle accident - - the disabilities have a combined rating of 50 percent, which does not meet the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).

Additionally, the Board notes that the Veteran is currently in receipt of a temporary 100 percent rating for convalescence resulting from a spinal reconstructive procedure effective January 5, 2016, and also received a temporary 100 percent rating from November 5, 2013 to June 1, 2014 for convalescence resulting from a laminectomy.  The Board notes that in Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) the Court of Appeals for Veterans Claims (Court) held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for those periods.   See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Thus, in the current appeal, the claim for TDIU is moot during the periods of temporary 100 percent schedular ratings for the Veteran's periods of convalescence from back surgeries.  

However, where the percentage requirements for a schedular TDIU are not met, entitlement to the benefits on an extraschedular basis may be considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

The Veteran's Social Security Administration ("SSA") records reflect that he was last employed in January 2002 as a mailing coordinator for the State of California, and was awarded SSA benefits for an affective mood disorder with a personality disorder in March 2003.  During VA mental health treatment in March 2011, the Veteran reported that he was planning to attend S. College and take computer science courses.  In June 2011, the Veteran reported that he had completed 4 educational units at S. College.  In January 2013 and April 2013, the Veteran reported that he was a student in addiction counselor school.  During private treatment in February 2013, the Veteran explained that he hurt his back while moving a pallet at work in 2001 and has not been employed since.  During a March 2014 VA back examination, the examiner opined that the Veteran should prophylactically avoid bending, stooping, prolonged ambulation, or lifting greater than 10 pounds.  The Veteran underwent another VA back examination in July 2015; the examiner opined that the Veteran would be limited to performing sedentary activities due to his back condition.  In a July 2015 PTSD examination, the examiner noted the Veteran's symptoms of depressed mood, anxiety, and chronic sleep impairment.  Describing the relevant occupational and educational history, the examiner noted that there were no changes since his last Compensation and Pension evaluation in March 2014, where the Veteran stated that he had not worked since 2001 because of his back issues.

Though the record reflects that the Veteran is limited to performing sedentary activities, given his reports of enrolling in educational programs, it is unclear as to whether he is prevented from obtaining or maintaining substantially gainful employment due to the combination of his service-connected anxiety and back disabilities.  Therefore, the Veteran should be afforded an examination by a psychiatrist to determine the functional impairments caused by his service-connected disabilities.  

Additionally, the Veteran has not been provided with Veterans Claims Assistance Act (VCAA) notice advising him of the requirements for substantiating TDIU, and the Veteran has not completed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Such should be provided on remand.  

As the Veteran's recent spinal surgery was provided by Dr. N, and as he receives ongoing VA treatment, updated treatment records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

After the above development has been completed, the case should again be referred to the Director of Compensation & Pension Service for extraschedular consideration.   38 C.F.R. § 4.16(b).  Along with the claims file, a full statement should be provided that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  Id.

Accordingly, the case is REMANDED for the following actions:

1. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating TDIU, and enclose and ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning his work and educational history.

2. Ask the Veteran to provide a completed release form for Dr. N.  After securing the necessary release, the AOJ should request any relevant records.  Additionally, obtain VA treatment records dating from January 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Then, schedule the Veteran for an examination by a psychiatrist.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The psychiatrist is asked to evaluate the extent to which the Veteran's service-connected disabilities (lumbar strain, anxiety disorder, right lower extremity radiculopathy, and erectile dysfunction), in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The psychiatrist's opinions should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; using a computer; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

All findings and conclusions should be set forth in a legible report.

4. Then, refer the issue of entitlement to TDIU to the Director of Compensation & Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  Provide the Director with a full statement that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.

5. Issue a supplemental statement of the case if the Director does not award TDIU and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


